
	
		I
		111th CONGRESS
		1st Session
		H. R. 3555
		IN THE HOUSE OF REPRESENTATIVES
		
			September 10, 2009
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish the United States Commission on an Open
		  Society with Security.
	
	
		1.Short titleThis Act may be cited as the
			 United States Commission on an Open
			 Society with Security Act.
		2.FindingsCongress finds that—
			(1)an open society
			 which affords free access to public facilities and spaces and which protects
			 the right to engage in open discussion is an essential premise of American
			 governmental institutions and democratic values;
			(2)the United States
			 is currently facing a challenge to the safety and security of the public,
			 public employees, and public facilities and spaces that is unique in the
			 history of this Nation;
			(3)to meet this
			 challenge without eroding or harming any of the basic tenets of the Republic
			 and of our democracy, this Nation needs to assemble the best thinking
			 available; and
			(4)a
			 commission of experts from a broad base of disciplines and backgrounds is
			 necessary to examine all the factors that should be considered in securing
			 public safety from terrorist attacks while maintaining the highest level of
			 free and open access to the public.
			3.Establishment of
			 Commission
			(a)EstablishmentThere
			 is established a commission to be known as the United States Commission
			 on an Open Society with Security (in this Act referred to as the
			 Commission).
			(b)CompositionThe
			 Commission shall be composed of 21 members appointed by the President from
			 among individuals representing such fields or groups as the following:
			 architecture, technology, civil libertarians, humanists, members of the Armed
			 Forces, Federal Government employees, city planners, business leaders, lawyers,
			 artists, public building security, engineers, philosophers, historians,
			 sociologists, and psychologists. The President shall designate one of those
			 members to be the Chairperson of the Commission.
			(c)Terms; quorum;
			 meetings; vacanciesMembers shall be appointed for the life of
			 the Commission. Nine members of the Commission shall constitute a quorum, but a
			 lesser number may hold hearings. After its initial meeting, the Commission
			 shall meet at the call of the Chairperson of the Commission or a majority of
			 its members. Any vacancy in the Commission shall not affect its powers and
			 shall be filled in the same manner as the original appointment.
			(d)Appointments;
			 initial meeting
				(1)AppointmentsIt
			 is the sense of Congress that the members of the Commission should be appointed
			 by not later than 90 days after the date of enactment of this Act.
				(2)Initial
			 meetingIf, after 90 days following the date of enactment of this
			 Act, 9 or more members of the Commission have been appointed, the members who
			 have been appointed may meet, and the Chairperson shall have the authority to
			 begin the operations of the Commission, including the hiring of staff.
				4.Functions of
			 Commission
			(a)In
			 generalThe Commission shall study and make findings and
			 recommendations relating to the question of how the Government of the United
			 States may provide, in a balanced manner, for both security in and public
			 access to Federal buildings and other Federal property and sites.
			(b)Matters To be
			 examinedIn carrying out this Act, the Commission shall
			 specifically examine matters that relate to the security of, and open access
			 to, public facilities and spaces, including—
				(1)Federal, other
			 governmental, and private security practices and proposals, building design,
			 public space management, counterterrorism needs, and refurbishment of existing
			 Federal facilities;
				(2)the effect of
			 access to public facilities and spaces on—
					(A)maintenance of
			 security and safety;
					(B)free speech, the
			 right to petition the Government, and other constitutional rights and civil
			 liberties;
					(C)economies of
			 affected jurisdictions or parts thereof;
					(D)physical changes
			 and architectural aesthetics of affected areas;
					(E)traffic and
			 congestion; and
					(F)job performance of
			 employees within the affected facilities;
					(3)current and
			 potential uses of technology to augment or replace traditional modes of
			 security;
				(4)practices of and
			 comparisons with other entities and nations; and
				(5)current and
			 potential analytical methods of assessing the risks posed by the various forms
			 of terrorism, balanced against the specific needs and values of open
			 access.
				(c)Coordination of
			 activitiesThe Commission shall take appropriate measures to
			 avoid unnecessary duplication of efforts previously or currently being
			 undertaken by any other person or entity.
			5.Powers of
			 Commission
			(a)In
			 generalThe Commission or, on the authorization of the
			 Commission, any member or agent of the Commission may hold such hearings, sit
			 and act at such times and places, take such testimony, and receive such
			 evidence as the Commission considers appropriate to carry out this Act.
			(b)Obtaining
			 official informationThe Commission may secure directly from any
			 department, agency, or other entity of the United States information necessary
			 to enable it to carry out this Act. Upon request of the Chairperson of the
			 Commission, the head of such governmental entity shall furnish, to the extent
			 authorized by law, such information to the Commission.
			(c)Security
				(1)Security
			 clearancesThe members and staff of the Commission shall hold, as
			 a condition of appointment to or employment with the Commission, appropriate
			 security clearances for access to the classified briefing, records, and
			 materials to be reviewed by the Commission or its staff and shall follow the
			 guidance and practices on security under applicable Executive orders and agency
			 directives.
				(2)Conditions to
			 granting accessThe head of an agency shall require, as a
			 condition of granting access to a member of the Commission or a member of the
			 staff of the Commission to classified records or materials of the agency under
			 this Act, require the member to—
					(A)execute an
			 agreement regarding the security of such records or materials that is approved
			 by the head of the agency; and
					(B)hold an
			 appropriate security clearance granted or recognized under the standard
			 procedures and eligibility criteria of the agency, including any special access
			 approval required for access to such records or materials.
					(3)Restriction on
			 useThe members of the Commission and the members of the staff of
			 the Commission may not use any information acquired in the course of their
			 official activities on the Commission for nonofficial purposes.
				(4)Need to
			 knowFor purposes of any law or regulation governing access to
			 classified information that pertains to the national security of the United
			 States and to facilitate the advisory functions of the Commission under this
			 Act, a member of the Commission or a member of the staff of the Commission
			 seeking access to a record or material under this Act shall be deemed for
			 purposes of this subsection to have a need to know the contents of the record
			 or material.
				(5)Rule of
			 constructionA reference in this subsection to the staff
			 of the Commission includes individuals described in sections 6(d) and
			 6(e).
				(d)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the United States.
			(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Administrative
			 support servicesThe Administrator of General Services shall
			 provide to the Commission, on a reimbursable basis, such administrative support
			 services as the Commission may request.
			6.Personnel
			 matters
			(a)Compensation of
			 membersMembers of the Commission shall not be compensated by
			 reason of their service on the Commission.
			(b)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)StaffSubject
			 to such rules as the Commission may prescribe, the Chairperson of the
			 Commission, without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of such title
			 (relating to classification and General Schedule pay rates), may appoint and
			 fix the pay of a staff director and such other personnel as may be necessary to
			 enable the Commission to carry out its functions; except that no rate of pay
			 fixed under this subsection may exceed the maximum rate of basic pay payable
			 for GS–15 of the General Schedule.
			(d)Staff of Federal
			 agenciesUpon request of the Chairperson of the Commission, the
			 head of any department or agency of the United States may detail, on a
			 nonreimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist it in carrying out its functions under this Act.
			(e)Experts and
			 consultantsWith the approval of the Commission, the Chairperson
			 of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals not to exceed
			 the daily equivalent of the maximum rate of basic pay payable for GS–15 of the
			 General Schedule.
			7.Report
			(a)Submission to
			 the PresidentThe Commission shall transmit its final report to
			 the President not later than 2 years after the initial meeting of the
			 Commission. Such report shall contain a detailed statement of the findings and
			 conclusions of the Commission, together with its recommendations for such
			 legislative, administrative, or other action as the Commission considers
			 appropriate.
			(b)Submission to the
			 CongressNot later than 6 months after receiving the final report
			 of the Commission under subsection (a), the President shall transmit such
			 report to Congress, together with any comments or recommendations (including
			 any proposed legislation) which the President considers appropriate.
			8.Termination of
			 CommissionThe Commission
			 shall terminate on the 90th day after the date on which the Commission is
			 required to submit its final report under section 7(a).
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act—
			(1)$5,000,000 for
			 fiscal year 2010; and
			(2)$5,000,000 for
			 fiscal year 2011.
			
